     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 1 of 42 Page ID #:83



 1 Charles C.H. Wu, SBN 166756
      cchwu@wclawyers.com
 2 Vikram M. Reddy, SBN 228515
      vreddy@wclawyers.com
 3 WU & REDDY, A PROF. CORP.
   98 Discovery
 4 Irvine, California 92618-3105
   Telephone: (949) 251-0111
 5
   Attorneys for plaintiff Photoscience Japan Corp.
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10 PHOTOSCIENCE JAPAN CORP., a                             CASE NO. 2:20-cv-11013-MWF-E
11 Japan corporation,
                                                           NOTICE OF MOTION AND MOTION
12           Plaintiff,                                    OF PLAINTIFF PHOTOSCIENCE
13 vs.                                                     JAPAN CORP. FOR ENTRY OF
                                                           DEFAULT JUDGEMENT AGAINST
14 PACIFIC ULTRAVIOLET INC., a                             DEFENDANTS PACIFIC
15 Colorado corporation; FUGUI MENG                        ULTRAVIOLET INC. AND MENG
   a.k.a. MENG FUGUI, an individual; and                   FUGUI; AND
16 DOES 1 through 10, inclusive,
17                                                         DECLARATIONS OF KIYOMITSU
           Defendants.                                     K. TOMA AND CHARLES C.H. WU
18                                                         IN SUPPORT THEREOF
19
                                                           LOCAL RULES 55-1, 55-2
20
21                                                         FED. R. CIV. P. 55
22
                                                           Hon. Michael W. Fitzgerald
23
                                                           Date: April 26, 2021
24
                                                           Time: 10:00 AM
25                                                          Courtroom: 5A
26
27
28
                                         i               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                       J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 2 of 42 Page ID #:84



 1         TO THE COURT AND TO THE DEFENDANTS:
 2         PLEASE TAKE NOTICE that on April 26, 2021 at 10:00AM, or as soon thereafter
 3 as the matter may be heard in the Courtroom of Hon. Michael W. Fitzgerald, United States
 4 District Judge, located at Courtroom 5A of the First Street U.S. Courthouse, 350 W. 1st
 5 Street, Los Angeles, California 90012-4565, plaintiff PHOTOSCIENCE JAPAN CORP., a
 6 Japan corporation, (hereinafter, the “Plaintiff,”) will, and hereby, does, move the Court for
 7 entry of default judgment against defendants PACIFIC ULTRAVIOLET INC., a Colorado
 8 corporation; and FUGUI MENG a.k.a. MENG FUGUI, an individual (collectively
 9 hereinafter, “Defendants.”)
10
11         Plaintiff seeks a judgment for statutory damages pursuant to 15 U.S.C. § 1117(c) in
12 the sum of $300,000, as well as costs in the amount of $592 as the prevailing party.
13
14         L.R. 55-1
15         In support of this motion (“Motion”), and in compliance with L.R. 55-1, Plaintiff
16 further states as follows:
17
18      1. Defendants have failed to answer or otherwise appear in this case despite being

19 properly served with a pre-litigation cease and desist letter, the Summons and Complaint,
20
     and as a result, had a default entered against them by the Deputy Clerk on January 19 and
21
22 22, 2021 respectively [Dkt. 20 and 23].
23      2. Defendants are not an infant or incompetent person or in the military service.
24
        3. The Servicemembers Civil Relief Act (50 App. U.S.C. § 521) does not apply.
25
26      4. This Notice of Motion and Motion and all supporting papers attached thereto, have

27 been served on Defendants in the manner set forth in the companion Certificate of Service.
28
                                         ii              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 3 of 42 Page ID #:85



 1      5. Plaintiff is entitled to judgment against Defendants based on Defendants’ trademark
 2 infringement. Plaintiff seeks a judgment for statutory damages pursuant to 15 U.S.C. §
 3 1117(c) in the sum of $300,000, as well as costs in the amount of $592 as the prevailing
 4 party.
 5      6.    Plaintiff seeks that the Court issue a permanent injunction enjoining and restraining
 6 Defendants from using and infringing Plaintiff’s trademark and committing acts of unfair
 7 competition and acts constituting false designation of origin.
 8
        7. Plaintiff further seeks and order of the Court instructing Defendants to transfer the
 9
     domain name “photoscienceuv.com” to Plaintiff, in order to prevent Defendants from re-
10
     opening this website in the future.
11
12      8. This Motion is based on this Notice of Motion and Motion, the accompanying
13 Memorandum of Points and Authorities, the declarations and exhibits attached hereto, the
14 pleadings, records and papers on file herein and such other matters and evidence as may be
15 presented at or before the hearing.
16
17                                             Respectfully submitted,
18
                                               WU & REDDY, A PROF. CORP.
19
20
     Dated: February 26, 2021                  By:   /s/ Charles C.H. Wu
21                                                    Charles C.H. Wu, Esq.
22                                                    Vikram M. Reddy, Esq.
                                               Attorneys for Plaintiff Photoscience Japan Corp.
23
24
25
26
27
28
                                          iii             Case No. 2:20-cv-11013-MWF-E
             NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                           J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 4 of 42 Page ID #:86



 1 TABLE OF CONTENTS
                                                                                                                                                             PAGE
 2
 3 TABLE OF AUTHORITIES ........................................................................................ v
 4 INTRODUCTION ....................................................................................................... 1
 5
     II.        STATEMENT OF FACTS ................................................................................. 4
 6
 7         A.       The Photoscience Mark.................................................................................. 4

 8         B.       Defendants’ Misappropriation of the Photoscience Mark................................. 6
 9
           C.       C. Defendants’ Trademark Infringement ........................................................ 7
10
11         D.       D. Defendant’s Intention and Default ............................................................. 9

12 III.         LEGAL ARGUMENT ..................................................................................... 11
13
   A.           Plaintiff Has Satisfied All The Necessary Elements To Warrant A Default Judgment
14
15              Being Entered Against Defendants .................................................................... 11
16 1.           Plaintiff’s Complaint is Meritorious and Sufficient ............................................ 12
17
   2.           The Remaining Eitel Factors Have Also Been Satisfied ..................................... 13
18
19 IV.          PLAINTIFF IS ENTITLED TO MONETARY DAMAGES .............................. 16
20         A. Plaintiff Is Entitled to Statutory Damages Of At Least $ 6,000,000.00 Based on
21
                Defendants’ Willful Trademark Infringement but is Requesting $300,000 .......... 16
22
23         B. Plaintiff Is Entitled To Costs ............................................................................. 21
24 V. PLAINTIFF IS ENTITLED TO DOMAIN-OWNERSHIP TRANSFER.................. 21
25
   VI. PLAINTIFF IS ENTITLED TO INJUNCTIVE RELEIF ....................................... 22
26
27 VII. CONCLUSION .................................................................................................. 23
28
                                              iv              Case No. 2:20-cv-11013-MWF-E
                 NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                                       J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 5 of 42 Page ID #:87



 1                                             TABLE OF AUTHORITIES

 2 STATUTES AND RULES
 3
 4 15 U.S.C. § 1114 .................................................................................................... 4,10
 5
      15 U.S.C. § 1117 ............................................................................................ 16, 18, 21
 6
 7 15 U.S.C. § 1125(a)-(d) ......................................................................................... 4,10
 8 Fed. R. Civ. P. 4(e)(2)(A)........................................................................................... 11
 9
   Fed. R. Civ. P. 12(a)(1)(A)(i) .................................................................................... 11
10
11 Fed. R. Civ. P.55(a) .................................................................................................. 16
12 L.R. 55-1 ............................................................................................................... ii, 16
13
   L.R. 55-2 ............................................................................................................... ii, 16
14
15                                                          CASES
16 Curtis v. Shinsachi Pharm., Inc.,
17 45 F. Supp. 3d 1190, 1203; C.D. Cal. (2014) ....................................................... 16- 22
18 Eitel v. McCool,
19 782 F.2d 1470, 1472 (9th Cir. 1986). ...................................................................... 11-16
20 Harman Int’l Indus. V. Pro Sound Gear, Inc.,
21 Case No. 2:17-cv-06650-ODW (FFMx) (C.D. Cal. Apr. 24, 2018) ........................ 19-20
22 Maier Brewing Co. v. Fleischmann Distilling Corp.,
23 390 F.2d 117, (9th Cir. 1968) .................................................................................... 17
24 Microsoft Corp. v. Nop,
25 549 F. Supp. 2d 1233 (E.D. Cal. 2008) ................................................................. 20-21
26 Mullane v. Central Hanover Trust Co.,
27 339 U.S. 306, 314 (1950). .......................................................................................... 16
28 Nintendo of Am., Inc. v. Dragon Pac. Int'l
                                             v               Case No. 2:20-cv-11013-MWF-E
                NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 6 of 42 Page ID #:88



 1 40 F.3d 1007, 1011 (9th Cir. 1994) ........................................................................... 17
 2 TeleVideo Systems, Inc. v. Heidenthal,
                       th
 3 826 F.2d 915, 917 (9 Cir. 1987) .............................................................................. 15
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          vi              Case No. 2:20-cv-11013-MWF-E
             NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                                  J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 7 of 42 Page ID #:89



 1
           I.   INTRODUCTION
 2
 3         Plaintiff Photoscience Japan Corp. (hereinafter, “Plaintiff”) is a corporation

 4 organized under the laws of Japan engaged in the business of, inter alia, manufacturing and
 5
     selling ultraviolet equipment, including without limitation ultraviolet oxidation units,
 6
 7 ultraviolet disinfection units, ultraviolet irradiation devices, and ultraviolet water treatment
 8 equipment.
 9
         Defendant Pacific Ultraviolet Inc (hereinafter, “Pacific UV”) is a corporation
10
11 organized under the laws of the State of Colorado, engaged in the business of selling many
12 of the same products and accessories as Plaintiff, including without limitation, ultraviolet
13
   water treatment equipment products. Defendant Fugui Meng a.k.a. Meng Fugui
14
15 (hereinafter, “Meng” and, collectively with Pacific UV, “Defendants”) is an individual
16 residing in the state of Colorado and is the founder and owner of Pacific UV.
17
          Since at least November 1988, Plaintiff has used the mark “Photoscience,” and since
18
19 at least October 1995 Plaintiff has used the mark “Photoscience” in commerce. The
20 Photoscience trademark was registered with the U.S. Patent and Trademark Office on
21
   September 22, 2020 and bearing U.S. registration no. 6,156,757 (hereinafter the
22
23 “Photoscience Mark”), and has been recognized as being among industry leaders in the
24 ultraviolet treatment equipment industry. A copy of the Photoscience trademark registration
25
   is attached hereto and incorporated herein as Exhibit “1.”
26
27         From 1988 to today, a span of 34 years, Plaintiff has sold and marketed its products
28 under the Photoscience Mark, in particular, Plaintiff has used and widely publicized the
                                         1               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 8 of 42 Page ID #:90



 1 Photoscience Mark in connection with its ultraviolet water treatment equipment products.
 2 Representative examples of such products are attached hereto and incorporated herein as
 3
     Exhibit “2.”
 4
 5         During the same period of time, the Photoscience Mark has reached a certain level of

 6 recognition in the ultraviolet treatment equipment industry, leading the purchasers and
 7
   prospective purchasers of its products associate the Photoscience Mark as originating from
 8
 9 Plaintiff. Thus, the Photoscience Mark represents business property and goodwill owned by
10 Plaintiff.
11
         Defendants are in the market of selling many of the same products and accessories as
12
13 Plaintiff. Therefore, Defendants are direct competitors of Plaintiff.
14         Last year, Plaintiff discovered that Defendants had been marketing ultraviolet water
15
     treatment equipment products under the “Photoscience” designation (hereinafter
16
17 “Infringing Mark”) and, further, that in or about late 2017, Defendants registered the
18 infringing domain name “photoscienceuv.com,” (hereinafter “Infringing Website”) which
19
   directly incorporates Plaintiff’s Photoscience Mark. As representative examples, true and
20
21 correct printouts obtained from the Infringing Website depicting use of the Infringing Mark
22 in connection with ultraviolet water treatment equipment products, are attached hereto and
23
   incorporated herein as Exhibit “3.
24
25 \ \ \
26 \ \ \
27
28
                                         2               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                        J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 9 of 42 Page ID #:91



 1         There is no plausible or justifiable reason why Defendants would register and utilize

 2 a domain name incorporating the Photoscience Mark, other than to illegally and improperly
 3
     benefit from the goodwill Plaintiff has achieved with the Photoscience Mark.
 4
 5         At no point have Defendants notified or sought consent or authorization from Plaintiff

 6 to register the domain name for the Infringing Website, or to otherwise use Plaintiff’s
 7
   Photoscience Mark in any capacity.
 8
 9       On October 1, 2020 Plaintiff sent Defendants cease and desist Letters (hereinafter the

10 “October Letters”) advising Defendants of their infringement of the Photoscience Mark and
11
   of Plaintiff’s intention to initiate litigation. Defendants failed to respond. The October
12
13 Letters are attached hereto and incorporated herein as Exhibit “4.”
14         On November 3, 2020, Plaintiff sent Defendants another set of cease and desist letters
15
     (hereinafter the “November Letters”) to additional and different addresses, informing
16
17 Defendants that it intended to move forward with litigation if Defendants failed to answer.
18 A copy of the proposed complaint and related exhibits was attached to the November
19
   Letters. The November Letters are attached hereto and incorporated herein as Exhibit “5.”
20
21       On November 4, 2020, Defendant Meng responded to the November Letter via e-
22 mail, stating that the Infringing Website would be “closed very soon.” Defendant Meng’s
23
   e-mail is attached hereto and incorporated herein as Exhibit “6.”
24
25         Defendant Meng’s e-mail response demonstrates that that Defendant Meng, and
26 Defendant Pacific UV, did in fact receive the November Letters and all subsequent
27
28
                                         3               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 10 of 42 Page ID #:92



 1 communication that occurred. This, as discussed below, further indicates that the
 2 Defendants had notice and thus, due process was met.
 3
            Following Defendant Meng’s e-mail response, Plaintiff attempted several times to
 4
 5 continue communication and resolve the matter, but Defendants failed to respond.
 6          On December 3, 2020, Plaintiff filed a Complaint [Dkt. 1] for Federal Trademark
 7
      Infringement (15 U.S.C. § 1114); Federal Unfair Competition and False Designation of
 8
 9 Origin (15 U.S.C. § 1125(a), (d)); Trademark Dilution (15 U.S.C. § 1125(c)); Unfair
10 Competition Under California Business and Professions Code §§ 17200, et seq., and 17500;
11
   Trademark Infringement Under California State Common Law, Declaratory Judgment, and
12
13 Accounting.
14          Plaintiff, through its process server, personally served the Summons and Complaint
15
      on Defendants on December 17, 2020.
16
17          On January 18, 2021, Plaintiff filed a Request for Entry of Default against Defendants
18 on the ground that Defendants failed to appear or otherwise respond to the initial Complaint
19
   within the time prescribed by the Federal Rules of Civil Procedure. Default was entered
20
21 against Defendants Pacific UV and Meng on January 19 and 22, 2021, respectively. [Dkt.
22 20 and 23]
23
24
25          II.   STATEMENT OF FACTS
26          A. The Photoscience Mark
27
            Plaintiff owns and has used the Photoscience Mark, U.S. Trademark Registration No.
28
                                         4               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 11 of 42 Page ID #:93



 1 6,156,757 since at least November 1988, a period of 34 years. During this same period
 2 through today, Plaintiff has sold and marketed Plaintiff’s products bearing the Photoscience
 3
      Mark.
 4
 5            During this 34-year span, Plaintiff has expended substantial time, money and efforts

 6 in developing and promoting the Photoscience Mark, and has used and widely publicized
 7
   the Photoscience Mark in connection with ultraviolet products including ultraviolet water
 8
 9 treatment equipment. See Exhibit “2” attached hereto and incorporated herein.
10            Plaintiff’s continuous hard-work and efforts in developing high-quality products and
11
      promoting the Photoscience Mark over the course of nearly three and a half decades, have
12
13 paid off, as Plaintiff has achieved a certain level of recognition in the ultraviolet treatment
14 equipment industry and Plaintiff’s products have been recognized as being among industry
15
   leaders.
16
17       Plaintiff’s status in the ultraviolet water treatment equipment market coupled with
18 Plaintiff’s significant efforts in marketing the Photoscience Mark leads Plaintiff to believe
19
   purchasers and potential purchasers in the ultraviolet water treatment equipment market
20
21 associate products bearing the Photoscience Mark as originating from Plaintiff. Thus,
22 Plaintiff believes that consumers in this market, have learned to associate the Photoscience
23
   Mark with the specific quality of Plaintiff’s products, which, as mentioned above, are
24
25 recognized among industry leaders.
26            As a result of said association by purchasers and potential purchasers, the
27
      Photoscience Mark represents business property and goodwill owned by Plaintiff.
28
                                           5               Case No. 2:20-cv-11013-MWF-E
              NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                           J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 12 of 42 Page ID #:94



 1
 2          B. Defendants’ Misappropriation of the Photoscience Mark
 3
            Defendant Pacific UV is a direct competitor to Plaintiff and sells many of the same
 4
 5 replacement parts/products and accessories as Plaintiff, including but not limited to
 6 ultraviolet water treatment equipment products. Defendant Meng is the principal and
 7
   incorporator of Defendant Pacific Ultraviolet. As explained in further detail below,
 8
 9 Defendants begun to use the Infringing Mark, which is Identical to the Photoscience Mark,
10 and the Infringing Website only in recent years, when Plaintiff and its Photoscience Mark
11
   had already achieved recognition within the industry.
12
13       In fact, since about late 2017, Defendants utilized, among others, the Infringing

14 Website which contains a domain name (photoscienceuv.com) directly incorporating
15
   Plaintiff’s Photoscience Mark, to market and sell their products. The domain name of the
16
17 Infringing Website was registered by Defendants in or about late 2017. An excerpt from the
18 Infringing Website confirming the website is owned and/or operated by Defendant Pacific
19
   Ultraviolet is attached hereto and incorporated herein as Exhibit “7.”
20
21       Further, Defendants have surreptitiously taken steps to market and sell ultraviolet
22 water treatment equipment products and related products under the designation “Infringing
23
   Mark”, which is identical to Plaintiff’s Photoscience Mark. See Exhibit “3” for
24
25 representative examples, true and correct printouts obtained from the Infringing Website
26 depicting use of the Infringing Mark in connection with ultraviolet water treatment
27
   equipment products.
28
                                         6               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 13 of 42 Page ID #:95



 1          Plaintiff further believes that Defendants’ products incorporating the Infringing Mark

 2 are not made to the same standards as those of Plaintiff.
 3
            Plaintiff has been using the Photoscience Mark since 1988. Defendants, on the other
 4
 5 hand, only recently started using the Infringing Mark and registered the Infringing Website
 6 domain name.
 7
         Defendants never notified or sought consent or authorization from Plaintiff to register
 8
 9 the domain name for the Infringing Website, or to otherwise use Plaintiff’s Photoscience
10 Mark in any capacity.
11
         Given the uniqueness of the Photoscience Mark there is no plausible or justifiable
12
13 reason why Defendants would register and utilize a domain name incorporating the
14 Photoscience Mark, other than to improperly benefit from the goodwill Plaintiff has
15
   achieved in the Photoscience Mark
16
17
18          C. Defendants’ Trademark Infringement
19
            Defendants have been using, without authorization, the Infringing Mark which is
20
21 identical to the Photoscience Mark, in connection with the advertising, promotion and sale
22 of products which are the same in nature as those advertised, promoted and sold by Plaintiff.
23
   Additionally, Defendants have been using the Infringing Website, which incorporates the
24
25 Photoscience Mark, in connection with the advertisement, promotion, and sale of such
26 products.
27
        Defendants’ unauthorized usage of a mark identical to the Photoscience Mark as well
28
                                         7               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 14 of 42 Page ID #:96



 1 as their usage of a website incorporating the Photoscience Mark in its name, and in
 2 connection with ultraviolet water treatment equipment replacement parts/products, is likely
 3
      to cause confusion, mistake or deception as to the source, affiliation, connection or
 4
 5 association of Defendants’ products and services with those of Plaintiff.
 6          Said confusion, deception and/or mistake includes, without limitation, confusion,
 7
      deception and/or mistake as to any affiliation Defendants’ products and websites have with
 8
 9 Plaintiff’s products.
10          This is in total disregard of Plaintiff’s rights, as the owner of the Photoscience Mark
11
      and the goodwill associated therewith.
12
13          Defendants conduct was deliberate and intended to confuse and deceive the public as

14 to the source, origin and identity of their goods bearing the Infringing Mark and to injure
15
   Plaintiff and reap the benefit of Plaintiff’s goodwill associated with the Photoscience Mark,
16
17 to cause consumer confusion, and to divert sales away from Plaintiff, and thus constitutes
18 willful infringement of the Photoscience Mark.
19
          Even after responding to Plaintiff’s November Letters, Defendants continued to
20
21 market their products under the Infringing Mark on websites other than the Infringing
22 Website. Namely, websites domiciled in China. This conduct is further indication that
23
   Defendants’ conduct is willful and deliberate because Defendants were informed of their
24
25 infringement of Plaintiff’s Photoscience Mark and, further, indirectly acknowledged such
26 infringement by stating they would close the Infringing Website immediately after receiving
27
   the November Letters. Despite this action, Defendants continued to knowingly infringe the
28
                                          8               Case No. 2:20-cv-11013-MWF-E
             NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                           J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 15 of 42 Page ID #:97



 1 Photoscience Mark and, additionally, as detailed below, did not respond to any subsequent
 2 communication by Plaintiff, including failing to appear in the present litigation.
 3
            As a direct and proximate result of Defendants’ wrongful acts Defendants have
 4
 5 obtained gains, profits, and other unfair advantages in an amount that is not presently known
 6 to Plaintiff.
 7
          As a direct and proximate result of Defendants’ willful and unlawful conduct,
 8
 9 Plaintiff has been injured and will continue to suffer injury to its business and reputation
10 unless Defendants, are restrained by this Court from further infringement of the
11
   Photoscience Mark.
12
13       Plaintiff has no adequate remedy at law and unless enjoined by the Court, Defendants,

14 shall continue to cause irreparable damage and injury to Plaintiff.
15
16
17          D. Defendants’ Intention and Default
18          On October 1, 2020 Plaintiff sent Defendants Cease and Desist letters (October
19
      Letters) advising Defendants of their infringement of the Photoscience Mark and of
20
21 Plaintiff’s intention to initiate litigation. Defendants failed to respond. On November 3,
22 2020, Plaintiff sent Defendants another Cease and Desist letter (November Letters) at a
23
   different address, informing Defendants that it intended to move forward with litigation if
24
25 Defendants failed to answer. A copy of the proposed complaint and related exhibits was
26 attached to the November Letters. See, respectively Exhibit “4” and Exhibit “5” attached
27
   hereto and incorporated herein.
28
                                         9               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 16 of 42 Page ID #:98



 1          On November 4, 2020, Defendant Meng responded to the November Letter via e-

 2 mail, stating that the Infringing Website would be “closed very soon.” See Exhibit “6”
 3
      attached hereto and incorporated herein.
 4
 5          Defendant Meng’s e-mail response demonstrates that both Defendants had been

 6 made aware of their infringement, since Defendant Meng is the principal of Defendant
 7
   Pacific UV.
 8
 9       To this point, following Defendant Meng’s email response, Plaintiff, through counsel

10 of record, informed Defendants that in order to avoid litigation a settlement agreement
11
   would be necessary. This communication was sent as an e-mail response to Defendant
12
13 Meng’s November 4, 2020 e-mail on the same date and is attached hereto and incorporated
14 herein as Exhibit “8.”
15
           Two days later, on November 6, 2020, having received no response from Defendant
16
17 Meng, Plaintiff, through his counsel of record, sent a follow-up e-email, attached hereto and
18 incorporated herein as Exhibit “9.”
19
         On November 10, 2020, again having received no response from Defendant Meng,
20
21 Plaintiff, through his counsel of record, sent a final follow-up e-mail advising Defendants
22 that if no answer was received by November 11, 2020, Plaintiff would move forward with
23
   filing its complaint against Defendants. A copy of the complaint was once again attached
24
25 to the e-mail. The November 10, 2020 e-mail is attached hereto and incorporated herein as
26 Exhibit “10.”
27
28
                                          10              Case No. 2:20-cv-11013-MWF-E
             NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
     Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 17 of 42 Page ID #:99



 1          On December 3, 2020, Plaintiff filed its Complaint against Defendants, Federal

 2 Trademark Infringement (15 U.S.C. § 1114); Federal Unfair Competition and False
 3
      Designation of Origin (15 U.S.C. § 1125(a), (d)); Trademark Dilution (15 U.S.C. §
 4
 5 1125(c)); Unfair Competition Under California Business and Professions Code §§ 17200,
 6 et seq., and 17500; Trademark Infringement Under California State Common Law,
 7
   Declaratory Judgment, and Accounting.
 8
 9       On or about December 17, 2020, pursuant to Fed. R. Civ. P. 4(e)(2)(A), Plaintiff,

10 through its process server, personally served a copy of the Summons and Complaint on
11
   Defendant Pacific Ultraviolet. A copy of said Proof of Service was filed with the Court on
12
13 January 8, 2021, a true and correct copy of which is attached hereto and incorporated herein
14 as Exhibit “11”.
15
         On January 18, 2021, Plaintiff filed a Request for Entry of Default against Defendant
16
17 Pacific UV and against Defendant Meng on the ground that Defendants failed to appear or
18 otherwise respond to the initial Complaint within the time prescribed by Fed. R. Civ. P.
19
   12(a)(1)(A)(i). Default was entered against Defendants Pacific UV and Meng on January
20
21 19 and 22, 2021, respectively. A true and correct copy of the entered Default is attached
22 hereto and fully incorporated herein as Exhibit “12."
23
24
25          III.   LEGAL ARGUMENT
26          A.     Plaintiff Has Satisfied All the Necessary Elements to Warrant A Default
27
      Judgment Being Entered Against Defendants
28
                                         11              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                        J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 18 of 42 Page ID #:100



 1        The Ninth Circuit has set forth the following factors to determine whether to grant

 2 default judgment:
 3
          (1) the substantive merits of plaintiff's complaint;
 4
 5        (2) the complaint's sufficiency;

 6        (3) the amount of money at stake;
 7
          (4) the possibility of prejudice to plaintiff if relief is denied;
 8
 9        (5) the possibility of dispute as to any material facts;

10        (6) whether default resulted from excusable neglect; and
11
          (7) the policy of the Federal Rules favoring decisions on the merits.
12
13 Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986.) (the “Eitel factors”) In the current
14 matter, all weigh in favor of granting Plaintiff a default judgment against Defendants.
15
16
17        1. Plaintiff’s Complaint is Meritorious and Sufficient
18        In its Complaint, Plaintiff sets forth that it has owned and used the Photoscience Mark
19
     since 1988 and has used the Photoscience Mark in commerce since 1995. Plaintiff’s
20
21 Photoscience Mark has gained recognition over the years and purchasers or potential
22 purchasers of ultraviolet water treatment equipment and related products have come to
23
   associate the Photoscience Mark with Plaintiff’s products, meaning products built to certain
24
25 quality standards and originating from Plaintiff.
26        Defendant Pacific UV is a direct competitor of Plaintiff and is engaged in the business
27
     of selling many of the same replacement parts/products and accessories as Plaintiff,
28
                                        12              Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                           J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 19 of 42 Page ID #:101



 1 including without limitation, ultraviolet water treatment equipment products. Defendant
 2 Meng is the principal of Defendant Pacific UV.
 3
           In or about late 2017, Defendants registered a domain name which included the
 4
 5 Photoscience Mark. The Infringing Website is used by Defendants to advertise, promote
 6 and sell ultraviolet water treatment equipment.
 7
         Further, Defendants recently started using a mark that is identical to the Photoscience
 8
 9 Mark on some of their products.
10         These willful acts by Defendants infringe on Plaintiff’s rights as the owner of the
11
     Photoscience Mark and have caused irreparable harm to Plaintiff.
12
13         Thus, Plaintiff’s complaint satisfies the first and second Eitel factors.

14
15
           2. The Remaining Eitel Factors Have Also Been Satisfied
16
17         a. Amount at Stake: Under the third Eitel factor, the Court shall consider the amount
18 of money at stake. In this matter, Plaintiff is seeking statutory damages in the amount of
19
   $300,000.00. This amount is reasonable and based on Defendants’ trademark infringement.
20
21 In fact, Defendants infringed the Plaintiff’s Photoscience Mark in at least 40 separate and
22 documented instances, selling products on the Infringing Website that were marked with
23
   the Infringing Mark. These products fall within 2 types of product categories: UV bulbs and
24
25 UV ballasts. A true and correct copy of Defendants’ website showing the 40 infringing
26 products is attached hereto and incorporated herein as Exhibit “13.”
27
28
                                         13              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 20 of 42 Page ID #:102



 1         Further, Defendants registered and remain the owners of the Infringing Website,

 2 which incorporates the Photoscience Mark in its domain name. This constitutes a separate
 3
     infringement from the above two categories. (See Exhibit “7.”)
 4
 5         As discussed throughout this motion, Plaintiff is recognized as an industry leader in

 6 the market of ultraviolet water treatment equipment products. Further, Plaintiff has been
 7
   using the Photoscience mark for several years.
 8
 9        Defendants’ conduct constitutes an attempt to reap the benefit of Plaintiff’s hear-

10 earned goodwill. Therefore, Defendants’ conduct is willful.
11
         As such, Plaintiff’s requested statutory damages are reasonable.
12
13
14         b. Possibility of Prejudice: The fourth Eitel factor is to determine if Plaintiff will
15
     suffer prejudice if default judgment is not entered. In this case, the answer is a resounding
16
17 yes. Plaintiff has expended significant resources over nearly three-and-a-half decades in the
18 promotion of the Photoscience Mark. The Photoscience Mark is recognized by purchasers
19
   and potential purchasers of UV water treatment products as being associated with Plaintiff’s
20
21 products and their quality. Defendants’ products are not built to the same standard of quality
22 and therefore, having inferior quality products on the market bearing Plaintiff’s
23
   Photoscience Mark is damaging to Plaintiff. As such, Plaintiff would suffer prejudice if the
24
25 motion were denied because he has no other recourse for recovery.
26         Further, as discussed above, Defendants continue to do business and using the
27
     Infringing Marks in foreign countries, despite their US website being closed. Without an
28
                                         14              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 21 of 42 Page ID #:103



 1 Order of this Court commanding that Defendants transfer the Infringing Website’s domain
 2 to Plaintiff nothing will prevent Defendants from re-opening Infringing Website and
 3
     continue to infringe on Plaintiff’s Photoscience Mark.
 4
 5
 6         c. Possibility of Dispute: The fifth Eitel factor requires the court to consider the
 7
     possibility as to whether any material fact(s) in the case are disputed. Defendants were
 8
 9 served with the well-pled civil complaint and did not respond. Upon entry of default, all
10 well-pled facts in the complaint are taken as true except for those relating to damages.
11
   TeleVideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987). Since Plaintiff’s
12
13 factual allegations must be deemed true, no genuine dispute exists as to any material facts.
14
15
     d. Possibility of Excusable Neglect: The sixth Eitel factor requires the court to consider the
16
17 possibility as to whether Defendant’s default resulted from excusable neglect. Such is not
18 the case in this lawsuit. Plaintiffs sent the October Letters and the November Letters to
19
   Defendants. See Exhibits “4” and “5.” As detailed above, Defendant Meng responded via
20
21 e-mail to the November Letters, however, failed to respond to any subsequent
22 communication sent by Plaintiff’s counsel of record. However, Defendant Meng’s response
23
   to the November Letters indicates that Defendant Meng and, by implication Defendant
24
25 Pacific UV, of which Defendant Meng is principal, had been made aware of their
26 infringement.
27
28
                                         15              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 22 of 42 Page ID #:104



 1         Defendants were subsequently served with the well-pled civil complaint and did not

 2 respond. Furthermore, the Clerk entered default against Defendants on January 18, 2021.
 3
           Due process requires the defendant be given notice of the pendency of the action and
 4
 5 be afforded an opportunity to present its objections before a final judgment is rendered.
 6 Mullane v. Central Hanover Trust Co., 339 U.S. 306, 314 (1950). Here, Defendants were
 7
   given ample notice and to date, Defendants have not entered an appearance.
 8
 9
10         e. Policy for Decision on the Merits: The seventh and final Eitel factor calls for the
11
     Court to account for the Federal Rules’ preference that disputes be decided on the merits.
12
13 Notwithstanding, such an option is not warranted or feasible in this case. As stated above,
14 Defendants have been accorded due process and have voluntarily chosen not to respond to
15
   the Complaint. The Clerk entered default against Defendants on January 18, 2021 See
16
17 Exhibit “12.” Furthermore, Fed. R. Civ. P.55(a) and L.R. 55-1 to 55-2 do allow for default
18 judgments to be entered by the Court.
19
20
21         IV. PLAINTIFF IS ENTITLED TO MONETARY DAMAGES
22         A. Plaintiff Is Entitled to Statutory Damages Of At Least $ 6,000,000.00
23
           Based on Defendants’ Willful Trademark Infringement but is Requesting $300,000
24
25         Defendants’ failure to appear has made it impossible for Plaintiff to prove actual
26 damages, because none of the records containing actual sales figures have been made
27
   available to Plaintiff. For this reason, Plaintiff must rely on statutory damages.
28
                                         16              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 23 of 42 Page ID #:105



 1         Under 15 U.S.C. § 1117(c), the court may award statutory damages between $1,000

 2 and $200,000 per counterfeit mark per type of goods or services sold or offered for sale in
 3
     the case of trademark infringement, and, if the court finds that the use of the counterfeit
 4
 5 mark was willful, not more than $2,000,000 per counterfeit mark per type of goods or
 6 services sold, offered for sale, or distributed, as the court considers just.
 7
         In determining the amount of statutory damages to award, the Ninth Circuit has
 8
 9 emphasized that the purpose of statutory damages is to make “deliberate acts of trademark
10 infringement unprofitable.” Maier Brewing Co. v. Fleischmann Distilling Corp., 390 F.2d
11
   117, 123 (9th Cir. 1968). Thus, statutory damages “serve a generally different purpose than
12
13 actual damages-that is, they serve to punish and deter infringement.” Curtis v. Shinsachi
14 Pharm., Inc., 45 F. Supp. 3d 1190, 1203; C.D. Cal. (2014), citing Nintendo of Am., Inc. v.
15
   Dragon Pac. Int'l, 40 F.3d 1007, 1011 (9th Cir. 1994).
16
17
18         In this case, Plaintiff has identified 40 separate products bearing the Infringing Mark,
19
     advertised on Defendants’ Infringing Website. Thus, there are 40 distinct instances of
20
21 infringement of Plaintiff’s Photoscience Mark on Defendants’ Infringing Website. These
22 products fall within two general product type categories: UV bulbs and UV Ballasts (See
23
   Exhibit “13.”)
24
25         Further,   Plaintiff   has    also          identified                 the           infringing                   domain                 name
26 “photoscienceuv.com” which is registered in Defendants name. (See Exhibit “7.”)
27
28
                                         17              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 24 of 42 Page ID #:106



 1         Thus, Plaintiff has identified at least three separate violations of Plaintiff’s

 2 Photoscience Mark.
 3
           As detailed above, Defendants’ acts of infringement were willful. Plaintiff, in fact,
 4
 5 had been long established as a leader in the industry of ultraviolet water treatment
 6 equipment products, and Plaintiff’s Photoscience Mark had already become synonymous
 7
   with high-quality products, decades before Defendants registered the Infringing Website
 8
 9 and began using the Infringing Mark.
10         As such, Defendants’ use of the Infringing Mark and registration of the Infringing
11
     Website constitute willful and deliberate attempts by Defendants to reap the benefits of
12
13 Plaintiff’s market status and the goodwill of the Photoscience Mark.
14         Thus, pursuant to 15 U.S.C. § 1117(c)(1) Plaintiff would be entitled to $2,000,000
15
     per type of goods (3) totaling $6,000,000. However, Plaintiff is reasonably only requesting
16
17 $100,000 in statutory damages per infringing mark per type of goods, which equates to
18 $100,000 x 3 = $300,000.
19
         Plaintiff is entitled to such damages in order to recover from the losses caused by
20
21 Defendants’ trademark infringing acts, which, among other things, have damaged Plaintiff’s
22 goodwill by introducing inferior quality products on the market bearing the Infringing
23
   Mark.
24
25         Plaintiff’s request is reasonable as illustrated by the following cases.
26 In Curtis v. Shinsachi Pharm., Inc., Curtis requested and the Central District Court of
27
   California granted $100,000 per website violation, after Defendants registered marks
28
                                         18              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 25 of 42 Page ID #:107



 1 previously used in commerce by Curtis and registered domain names incorporating such
 2 marks. Like here, defendants in this case defaulted and the court entered default against
 3
     them. Curtis at 1196.
 4
 5         The facts in Curtis are very similar to the facts in this case because the defendants’

 6 conduct was clearly willful in registering infringing domain names and defendants also
 7
   failed to appear.
 8
 9        The California Central District Court’s reasoning in granting the requested statutory

10 damages, was that Curtis requested less than the statutory maximum of $200,000 per non-
11
   willful infringement and the Defendants’ conduct in the matter “smacked of bad faith”
12
13 which would have allowed Curtis to request the much higher damages warranted for willful
14 infringement ($6,000,000). Curtis at 1203. Like here, Curtis only requested damages for
15
   $300,000. Thus, the court found that Curtis’ request of $100,000 per infringement appeared
16
17 to be reasonable. Id.
18         As described above, here, Plaintiffs, similar to Curtis, have also requested less than
19
     the statutory maximum for non-willful infringement, even though Defendants’ conduct is
20
21 willful, deliberate and intentional. Further, while Curtis sued based on a mark that she had
22 merely used in commerce, i.e. she had never registered, here, Plaintiff not only has used the
23
   Photoscience Mark for over thirty years, but also has also registered the Photoscience Mark
24
25 with the U.S. Patent and Trademark Office.
26         In another recent case in the Central District court of California, Harman Int’l Indus.
27
     V. Pro Sound Gear, Inc., Harman brought an action alleging, among other things, trademark
28
                                         19              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 26 of 42 Page ID #:108



 1 infringement against Pro Sound Gear, who was selling products bearing Harman’s
 2 registered marks through its website, even though defendant was not an authorized dealer
 3
     of Harman. Harman at 2.
 4
 5         Similar herein, defendant Pro Sound Gear failed to appear in the action and the court

 6 entered a default against defendant. Id. at 3.
 7
         Subsequently, Harman filed a motion for default judgment and requested the statutory
 8
 9 maximum of $200,000, arguing that because defendant failed to participate in the litigation,
10 it was unable to offer evidence of the “monetary harm it may have suffered as a result of
11
   Pro Sound’s infringing activities.”. Id. at 12. The court ultimately awarded $100,000 for
12
13 each of the infringing marks. Id. at 13.
14         Again, the defendants in Harman, just like the Defendants in the present matter, had
15
     defaulted. Further, the conduct of the defendants in Harman was also characterized as
16
17 willful. Once again, like in Curtis, the California Central District Court in Harman found
18 that an award of $100,000 per infringement was reasonable.
19
          In another similar-fact trademark infringement case where defendants had also
20
21 defaulted, Microsoft Corp. v. Nop, plaintiff requested, and the Eastern District of California
22 Court granted, $100,000 per infringing mark. Here, the court noted that defendants failed
23
   to appear, despite having had ample notice of plaintiff’s intent to pursue litigation. This had
24
25 rendered a calculation of exact damages impossible, and, further, that the provision on
26 statutory damages had been added precisely because counterfeiter’s records are often non-
27
   existent or deceptively kept. Microsoft at 1238.
28
                                         20              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 27 of 42 Page ID #:109



 1         Similar to the Microsoft case, in the present matters Defendants had ample notice of

 2 Plaintiffs intention to pursue litigation and, additionally, had been provided with a copy of
 3
     the proposed complaint as early as November, 2020. (See Exhibit “5.”) Defendants were
 4
 5 aware of the proposed complaint as evidenced by Defendant Meng’s reply to the November
 6 Letters. (See Exhibit “6.”) Thus, like in Microsoft, Defendants’ willful default is the reason
 7
   calculations of actual damages has been rendered impossible and an award of $300,000
 8
 9 statutory damages is reasonable under the facts.
10         Based on the foregoing reasons, Plaintiff believes that an award of $100,000 per
11
     infringement, totaling $300,000 is reasonable under 15 U.S.C. § 1117(c).
12
13
14         B. Plaintiff Is Entitled to Costs
15
           Plaintiff is further entitled to collect the following court costs that Plaintiff has
16
17 incurred in this action totaling $592, based on the court filing fee of $402 and the process
18 server's fee of $190, as set forth in the itemized costs summary attached hereto and
19
   incorporated herein as Exhibit “14,” which include fees incurred for, inter alia, complaint
20
21 filing fee, service of process fees, and postage.
22
23
           V. PLAINTIFF IS ENTITLED TO DOMAIN-OWNERSHIP TRANSFER
24
25         Plaintiff seeks that the Court order Defendants to transfer the property of the domain
26 name “photoscienceuv.com,” which incorporates the Photoscience Mark to Plaintiff.
27
   Although Defendants are currently not operating the website, nothing is currently
28
                                         21              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 28 of 42 Page ID #:110



 1 preventing Defendants from choosing to re-open the Infringing Website and continue to due
 2 business through it. Because the Infringing Website itself contains the Photoscience Mark
 3
     in its name, it will be inevitable that any product sold through the Infringing Website will
 4
 5 generate confusion in consumers as to the origin of the product. Further, the mere operation
 6 of the Infringing Website by Defendants, who are direct competitors of Plaintiff, is
 7
   infringing upon Plaintiff’s Photoscience Mark.
 8
 9        In Curtis, the court was presented with a similar question, where Defendants were

10 operating websites that incorporated marks which defendants did not own. Curtis at 1203.
11
   The court found that since defendants did not own valid marks represented by the registered
12
13 domain names, there was “no lawful reason why they could continue to own them.” Id.
14 Further, the past-actions of defendants indicated that “they would likely continue to engage
15
   in bad-faith, disparaging conduct.” Id. Therefore, the court granted the order requesting that
16
17 defendants transfer domain ownership to Curtis.
18         The above-mentioned facts, represent a situation which is very similar to that in the
19
     present case. As such, Plaintiff seeks that the Court enter an order requesting that
20
21 Defendants transfer the ownership of the domain “photoscienceuv.com.”
22
23
           VI. PLAINTIFF IS ENTITLED TO INJUNCTIVE RELIEF
24
25         Plaintiff seeks that the Court issue an injunction enjoining and restraining Defendants
26 from infringing Plaintiff’s trademark and committing acts of unfair competition and acts
27
   constituting false designation of origin. The issuing of such injunction constitutes the only
28
                                         22              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 29 of 42 Page ID #:111



 1 means for Plaintiff to obtain relief, as Defendants will otherwise continue to infringe upon
 2 Plaintiff’s Photoscience Mark.
 3
 4
          VII.   CONCLUSION
 5
 6        For the foregoing reasons, Plaintiff respectfully requests Judgment in its favor in the

 7 principal amount of $300,000.00 in statutory damages, $592 in costs, and an order
 8
   transferring the property of the domain “photoscienceuv.com” to Plaintiff. Plaintiff is also
 9
10 entitled to injunctive relief to prevent further damaging acts of trademark infringement and
11 unfair competition by Defendants.
12
                                                           Respectfully submitted,
13
14                                                         WU & REDDY, APC

15 Dated: February 26, 2021                                By: /S/ Charles C.H. Wu
16                                                               Charles C.H. Wu
                                                                 Vikram M. Reddy
17                                                         Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
                                        23              Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 30 of 42 Page ID #:112



 1
                         DECLARATION OF KIYOMITSU K. TOMA
 2
 3      I, Kiyomitsu K. Toma, declare as follows:

 4      1. The facts set forth in this declaration are personally known to me and I have first-
 5
     hand knowledge of these facts. If called upon to testify during the course of this action, I
 6
 7 could and would competently testify thereto under oath.
 8      2. I am the president of Photoscience Japan Corp., a corporation organized under the
 9
     laws of Japan (hereinafter “Photoscience”) engaged in the business of, inter alia,
10
11 manufacturing and selling ultraviolet equipment, including without limitation ultraviolet
12 oxidation units, ultraviolet disinfection units, ultraviolet irradiation devices, and ultraviolet
13
   water treatment equipment.
14
15    3. Since at least November 1988, Photoscience has used the trademark “Photoscience.”
16      4. Since at least October 1995, Photoscience has used the mark “Photoscience” in
17
     commerce.
18
19      5. The Photoscience trademark was registered with the U.S. Patent and Trademark
20 Office on September 22, 2020 and bearing U.S. registration no. 6,156,757 (hereinafter the
21
   “Photoscience Mark”). A copy of the Photoscience trademark registration is attached hereto
22
23 and incorporated herein as Exhibit “1.”
24      6. Photoscience has expended substantial time, money and efforts in developing and
25
     promoting the Photoscience Mark.
26
27      7. From 1988 through today, a span of 34 years, Photoscience has sold and marketed its
28 products under the Photoscience Mark. In particular, Photoscience has used and widely
                                         1               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                           J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 31 of 42 Page ID #:113



 1 publicized the Photoscience Mark in connection with its ultraviolet water treatment
 2 equipment products. Representative examples of such products are attached hereto and
 3
     incorporated herein as Exhibit “2.”
 4
 5      8. During the same period of time, Photoscience has reached a certain level of

 6 recognition in the ultraviolet treatment equipment industry and Photoscience’s products
 7
   have been recognized as being among industry leaders.
 8
 9    9. Photoscience’s status in the ultraviolet water treatment equipment market coupled

10 with Photoscience’s significant efforts in marketing the Photoscience Mark cause that the
11
   purchasers and prospective purchasers of products bearing the Photoscience Mark associate
12
13 such products as originating from Photoscience. Thus, consumers and commercial buyers
14 in the market for ultraviolet water treatment equipment products, have learned to associate
15
   the Photoscience Mark with the specific quality of Photoscience’s products.
16
17     10. As a result of said association by purchasers and potential purchasers, the
18 Photoscience Mark represents business property and goodwill owned by Photoscience.
19
      11. Pacific Ultraviolet Inc (hereinafter, “Pacific UV”) is a corporation organized under
20
21 the laws of the State of Colorado and a direct competitor of Photoscience. In fact, Pacific
22 UV is engaged in the business of selling many of the same replacement parts/products and
23
   accessories as Photoscience, including without limitation, ultraviolet water treatment
24
25 equipment products.
26      12. From reviewing the State of Colorado Secretary of State’s online records, I
27
     understand that defendant Fugui Meng a.k.a. Meng Fugui (hereinafter, “Meng” and,
28
                                         2               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                           J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 32 of 42 Page ID #:114



 1 collectively with defendant Pacific UV, “Defendants”) is an individual residing in the state
 2 of Colorado and is the founder and owner of Pacific UV.
 3
       13. Last year, myself and my staff discovered that Defendants had surreptitiously taken
 4
 5 steps to market and sell ultraviolet water treatment equipment products and related products
 6 under the name of “Photoscience" (hereinafter, the “Infringing Mark”), which is identical
 7
   to Photoscience’s Photoscience Mark. As representative examples, true and correct
 8
 9 printouts obtained from the Infringing Website depicting use of the Infringing Mark in
10 connection with ultraviolet water treatment equipment products, is attached hereto and
11
   incorporated herein as Exhibit “3.”
12
13    14. Photoscience believes that Defendants’ products incorporating the Infringing Mark

14 are not made to the same standards as those of Photoscience.
15
      15. Last year, Photoscience also discovered that Defendants were utilizing the website
16
17 (www.photoscienceuv.com) (hereinafter ‘Infringing Website’), containing a domain name
18 (photoscienceuv.com) which directly incorporates Photoscience’s Photoscience Mark, to
19
   market and sell ultraviolet water treatment equipment products and related products, which
20
21 are in direct competition with Photoscience’s products. An excerpt from the Infringing
22 Website confirming the website is owned and/or operated by Defendants is attached hereto
23
   and incorporated herein as Exhibit “7.”
24
25     16. I am informed that the domain of the Infringing Website was registered by
26 Defendants in or about late 2017.
27
     17. At no point did Defendants notify or seek consent or authorization from
28
                                        3               Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                        J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 33 of 42 Page ID #:115



 1 Photoscience to register the domain name for the Infringing Website, or to otherwise use
 2 Photoscience’s Photoscience Mark in any capacity.
 3
       18. There is no plausible or justifiable reason why Defendants would register and utilize
 4
 5 a domain name incorporating the Photoscience Mark, other than to improperly benefit from
 6 the goodwill Photoscience has achieved in the Photoscience Mark.
 7
      19. As previously described, Photoscience owns and has used the Photoscience Mark
 8
 9 containing U.S. Registration No. 6,156,757 since at least November 1988. Photoscience has
10 used the Photoscience Mark in commerce since at least October 1995. During this same
11
   period approximately through today, Photoscience has sold and marketed Photoscience’s
12
13 products bearing the Photoscience Mark. Defendants, on the other hand, only recently
14 started using the Infringing Mark and registered the Infringing Website domain name.
15
      20. Photoscience has reached a certain level of recognition in the ultraviolet treatment
16
17 equipment industry. Photoscience’s products have been recognized as being among industry
18 leaders, leading consumers to associate products bearing the Photoscience Mark as products
19
   of certain quality and originating from Photoscience.
20
21     21. On the other hand, Defendants’ products are not built to the same quality standards
22 as Photoscience’s
23
      22. Defendants’ unauthorized usage of the Infringing Mark, which is identical to the
24
25 Photoscience Mark, as well as their usage of the Infringing Website incorporating the
26 Photoscience Mark in its name, and in connection with ultraviolet water treatment
27
   equipment products, is likely to cause confusion, mistake or deception as to the source,
28
                                        4               Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                        J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 34 of 42 Page ID #:116



 1 affiliation, connection or association of Defendants’ products and services with those of
 2 Photoscience.
 3
        23. Said confusion, deception and/or mistake includes, without limitation, confusion,
 4
 5 deception and/or mistake as to any affiliation Defendants’ products and websites have with
 6 Photoscience’s products.
 7
     24. This is in total disregard of Photoscience’s rights, as the owner of the Photoscience
 8
 9 Mark and the goodwill associated therewith.
10      25. Defendants conduct was deliberate and intended to confuse and deceive the public
11
     as to the source, origin and identity of their goods bearing the Infringing Mark and to injure
12
13 Photoscience and reap the benefit of Photoscience’s goodwill associated with the
14 Photoscience Mark, to cause consumer confusion, and to divert sales away from
15
   Photoscience, and thus constitutes willful infringement of the Photoscience Mark.
16
17   26. Defendants’ wrongful act have caused my company to lose profits and market share.
18      27. As a direct and proximate result of Defendants’ willful and unlawful conduct,
19
     Photoscience has been injured and will continue to suffer injury to its business and
20
21 reputation unless Defendants, are restrained by this Court from further infringement of the
22 Photoscience Mark.
23
     28. Photoscience has no adequate remedy at law and unless enjoined by the Court via a
24
25 permanent injunction against the Defendants. Otherwise, Defendants, shall continue to
26 cause irreparable damage and injury to Photoscience.
27
28
                                         5               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 35 of 42 Page ID #:117



 1        I declare under the penalty of perjury under the laws of the United States of America

 2 that the foregoing is true and correct. Executed on February 25, 2021, in Cerritos, California.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        6               Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 36 of 42 Page ID #:118



 1                        DECLARATION OF CHARLES C.H. WU

 2         I, Charles C.H. Wu, declare as follows:
 3
        1. The facts set forth in this declaration are personally known to me and I have first-
 4
 5 hand knowledge of these facts. If called upon to testify during the course of this action, I
 6 could and would competently testify thereto under oath.
 7
      2. I am an attorney licensed to practice law before the courts of the State of California,
 8
 9 the U.S. District Court-Central District of California, the Ninth Circuit Court of Appeals,
10 and the U.S. Supreme Court. I am a principal of the law firm of Wu & Reddy, APC,
11
   counsel of record for plaintiff Photoscience Japan Corp., a Japan corporation (hereinafter,
12
13 “Plaintiff.”).
14      3. Our law firm has been the outside legal counsel for the Plaintiff since 2007, for 14
15
     years. During the 14 years of legal representation, I have come to the understanding that
16
17 Plaintiff is engaged in the business of, inter alia, manufacturing and selling ultraviolet
18 equipment, including without limitation ultraviolet oxidation units, ultraviolet disinfection
19
   units, ultraviolet irradiation devices, and ultraviolet water treatment equipment.
20
21    4. During the pre-filing stage of this case, from our law firm’s due diligence
22 investigation, Defendant Pacific Ultraviolet Inc (hereinafter, “Pacific UV”) is a corporation
23
   organized under the laws of the State of Colorado, engaged in the business of selling many
24
25 of the same UV products and accessories as Plaintiff, including without limitation,
26 ultraviolet water treatment equipment products. From our due diligence, Defendant Fugui
27
   Meng a.k.a. Meng Fugui (hereinafter, “Meng” and, collectively with Pacific UV,
28
                                         7               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 37 of 42 Page ID #:119



 1 “Defendants”) is an individual residing in the state of Colorado and is the founder and owner
 2 of Pacific UV.
 3
        5. Our law firm is also the law firm that filed and obtained the Plaintiff’s Photoscience
 4
 5 Mark, USPTO registration no. 6,156,757 dated September 22, 2020. From prosecuting
 6 the Photoscience Mark, our record shows that since at least November 1988, Plaintiff has
 7
   been using the trademark “Photoscience.” A copy of the Photoscience trademark
 8
 9 registration is attached hereto and incorporated herein as Exhibit “1.”
10      6. Last year, Plaintiff informed our law firm that Defendants had surreptitiously taken
11
     steps to market and sell ultraviolet water treatment equipment products and related products
12
13 under the name of “Photoscience" (hereinafter, the “Infringing Mark”), which is identical
14 to Plaintiff’s Photoscience Mark. During the reviewing process of this matter, we gathered
15
   the evidence from the Infringing Website depicting use of the Infringing Mark in connection
16
17 with ultraviolet water treatment equipment products. A true copy is attached hereto and
18 incorporated herein as Exhibit “3.”
19
      7. During our investigation, we also discovered that Defendants were utilizing the
20
21 website (www.photoscienceuv.com) (hereinafter ‘Infringing Website’), containing a
22 domain name (photoscienceuv.com) which directly incorporates Plaintiff’s Photoscience
23
   Mark, to market and sell ultraviolet water treatment equipment products and related
24
25 products, which are in direct competition with Plaintiff’s products. An excerpt from the
26 Infringing Website confirming the website is owned and/or operated by Defendants is
27
   attached hereto and incorporated herein as Exhibit “7.”
28
                                         8               Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 38 of 42 Page ID #:120



 1     8. From our investigation, we are informed that the domain of the Infringing Website

 2 was registered and operated by Defendants in or about late 2017, more than three years ago.
 3
       9. During our review of this matter, at no point did Defendants notify or seek consent
 4
 5 or authorization from Plaintiff to register the domain name for the Infringing Website, or to
 6 otherwise use Plaintiff’s Photoscience Mark in any capacity.
 7
      10. From our review of this matter, given the uniqueness of the Photoscience Mark there
 8
 9 is no plausible or justifiable reason why Defendants would register and utilize a domain
10 name incorporating the Photoscience Mark, other than to improperly benefit from the
11
   goodwill Plaintiff has achieved in the Photoscience Mark.
12
13    11. Defendants’ unauthorized usage of a mark identical to the Photoscience Mark as

14 well as their usage of a website incorporating the Photoscience Mark in its name, and in
15
   connection with ultraviolet water treatment equipment replacement parts/products, is likely
16
17 to cause confusion, mistake or deception as to the source, affiliation, connection or
18 association of Defendants’ products and services with those of Plaintiff.
19
      12. Said confusion, deception and/or mistake includes, without limitation, confusion,
20
21 deception and/or mistake as to any affiliation Defendants’ products and websites have with
22 Plaintiff’s products.
23
      13. Because the Photoscience Mark is unique and has been in the industry for 34 years,
24
25 Defendants decision to use this trademark was deliberate and intended to confuse and
26 deceive the public as to the source, origin and identity of their goods bearing the Infringing
27
   Mark and to injure Plaintiff and reap the benefit of Plaintiff’s goodwill associated with the
28
                                        9               Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 39 of 42 Page ID #:121



 1 Photoscience Mark, to cause consumer confusion, and to divert sales away from Plaintiff,
 2 and thus constitutes willful infringement of the Photoscience Mark. It is highly unlikely
 3
     that Defendants’ decision to use the Photoscience Mark was an unintended accident.
 4
 5      14. On October 1, 2020 our law firm sent Defendants a Cease and Desist Letter

 6 (hereinafter the “October Letters”) via email and mail advising Defendants of their
 7
   infringement of the Photoscience Mark and of Plaintiff’s intention to initiate litigation.
 8
 9 Defendants failed to respond. The October Letters are attached hereto and incorporated
10 herein as Exhibit “4.”
11
      15. On November 3, 2020, our law firm sent Defendants another Cease and Desist letter
12
13 (hereinafter the “November Letters”) via email and mail at another address of Defendants.
14 The November Letters are attached hereto and incorporated herein as Exhibit “5.”
15
      16. One day later, on November 4, 2020, Defendant Meng responded to the November
16
17 Letter via e-mail, stating that the Infringing Website would be “closed very soon.”
18 Defendant Meng’s e-mail is attached hereto as Exhibit “6.” Defendant Meng’s prompt
19
   response without any questions indicates that he concedes to liability.
20
21    17. Following Defendant Meng’s email response, my partner Vikram Reddy (who is
22 currently on a pre-scheduled vacation) informed Defendants that in order to avoid litigation
23
   a settlement agreement would be necessary. This communication was sent as an e-mail
24
25 response to Defendant Meng’s November 4, 2020 e-mail on the same date and is attached
26 hereto and incorporated herein as Exhibit “8.”
27
28
                                        10              Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                        J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 40 of 42 Page ID #:122



 1      18. On November 6, 2020, having received no response from Defendant Meng, Vikram

 2 Reddy sent a follow-up e-email, attached hereto and incorporated herein as Exhibit “9.”
 3
     There was no bounce back of this Nov. 6, 2020 email.
 4
 5      19. On November 10, 2020, again having received no response from Defendant Meng,

 6 Vikram Reddy sent a final follow-up e-mail advising Defendants that if no answer was
 7
   received by November 11, 2020, Plaintiff would move forward with filing its complaint
 8
 9 against Defendants. A copy of the complaint was attached to the e-mail. The November 10,
10 2020 e-mail is attached hereto and incorporated herein as Exhibit “10.” There was no
11
   bounce back of this Nov. 10, 2020 email.
12
13   20. Defendant Meng’s e-mail response to the November Letters demonstrates that that

14 Defendant Meng and Defendant Pacific UV, of which Defendant Meng is principal, did in
15
   fact receive the November Letters and all subsequent communication that occurred, and
16
17 therefore, had been made aware of their infringement. Thus, due process was met.
18      21. After waiting for approximately one month for a reply from Defendant Meng, on or
19
     about December 3, 2020, Plaintiff filed the instant Complaint [Dkt. 1] against the
20
21 Defendants for Federal Trademark Infringement (15 U.S.C. § 1114); Federal Unfair
22 Competition and False Designation of Origin (15 U.S.C. § 1125(a), (d)); Trademark
23
   Dilution (15 U.S.C. § 1125(c)); Unfair Competition Under California Business and
24
25 Professions Code §§ 17200, et seq., and 17500; Trademark Infringement Under California
26 State Common Law, Declaratory Judgment, and Accounting.
27
      22. On or about December 17, 2020, pursuant to Fed. R. Civ. P. 4(e)(2)(A), Plaintiff,
28
                                        11              Case No. 2:20-cv-11013-MWF-E
           NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                        J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 41 of 42 Page ID #:123



 1 through its process server, personally served a copy of the Summons and Complaint on
 2 Defendant Pacific Ultraviolet.
 3
        23. A copy of said Proof of Service was filed with the Court on January 8, 2021 [Dkt.
 4
 5 10], a true and correct copy of which is attached hereto and incorporated herein as Exhibit
 6 “11.”
 7
      24. Based on the foregoing, no response was filed or has been filed by Defendant Pacific
 8
 9 Ultraviolet within the time period to do so as set forth in Fed. R. Civ. P. 12(a)(1)(A)(i).
10      25. On January 18, 2021, Plaintiff filed a Request for Entry of Default against
11
     Defendant Pacific UV and against Defendant Meng on the ground that Defendants failed to
12
13 appear or otherwise respond to the initial Complaint within the time prescribed by the
14 Federal Rules of Civil Procedure.
15
      26. The court clerk entered defaults against Defendant Pacific UV and Defendant Meng
16
17 respectively on January 19 and January 22, 2021 respectively. [Dkt. 20 and 23]
18      27. Plaintiff has identified 40 separate products bearing the Infringing Mark, advertised
19
     on Defendants’ Infringing Website. Thus, there are 40 distinct instances of infringement of
20
21 Plaintiff’s Photoscience Mark on Defendants’ Infringing Website. These products fall
22 within two general product type categories: UV bulbs and UV Ballasts (See Exhibit “13.”)
23
      28. Further, Plaintiff has also identified the infringing domain name
24
25 “photoscienceuv.com” which is registered in Defendants name. (See Exhibit “7.”)
26      29. Pursuant to 15 U.S.C. § 1117(c) Plaintiff is requesting $100,000 in statutory
27
     damages per infringing mark per type (3), which equates to $100,000 x 3 = $300,000.
28
                                         12              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                         J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
  Case 2:20-cv-11013-MWF-E Document 26 Filed 02/26/21 Page 42 of 42 Page ID #:124



 1      30. Plaintiff is entitled to such damages in order to recover from the losses caused by

 2 Defendants’ trademark infringing acts, which, among other things, have damaged Plaintiff’s
 3
     goodwill by introducing inferior quality products on the market bearing the Infringing
 4
 5 Mark.
 6      31. Plaintiff has incurred in the following costs: court filing fee of $402 and process
 7
     server's fee of $190, which a total permissible costs of $ 592 as set forth in the itemized
 8
 9 costs summary attached hereto and incorporated herein as Exhibit “14,” which include fees
10 incurred for, inter alia, complaint filing fee, service of process fees, and postage.
11
12
13         I declare under the penalty of perjury under the laws of the United States of America

14 that the foregoing is true and correct. Executed on February 26, 2021, in Irvine, California.
15
16
17                                                                        _______________________
                                                                          Charles C.H. Wu, Declarant
18
19
20
21
22
23
24
25
26
27
28
                                         13              Case No. 2:20-cv-11013-MWF-E
            NOTICE OF MOTION AND MOTION FOR ENTRY OF DEFAULT JUDGMENT
                                          J:\Photoscience.1233\Pac Ultraviolet\Pleadings\Default Judgement\20210224 Mot for Default Judgment - Pacific UV (D).docx
